08/07/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs June 6, 2017

         CHRISTOPHER A. WILLIAMS v. STATE OF TENNESSEE
                    Appeal from the Criminal Court for Shelby County
                         No. 96-07434     Paula Skahan, Judge



                             No. W2017-00137-CCA-R3-ECN
                        _____________________________

After three trials, the Petitioner was convicted of attempted aggravated robbery and
felony first degree murder, and the trial court sentenced him to life in prison. The
Petitioner appealed his convictions, filed a petition for post-conviction relief, and filed
multiple petitions for writs of habeas corpus relief. No relief was granted. In 2015, the
Petitioner filed a petition for a writ of error coram nobis, alleging an anonymous
informant’s statement was newly discovered evidence. The Petitioner conceded that his
petition was untimely but asked the coram nobis court to toll the statute of limitations
because, he asserted, the State withheld the statement. The coram nobis court declined to
toll the statute of limitations, and it dismissed the petition as time-barred. We affirm the
coram nobis court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the Court, in which THOMAS T.
WOODALL, P.J., and NORMA MCGEE OGLE, J., joined.

Christopher A. Williams, Henning, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Katherine C. Redding, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Pamela Stark,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION
                                         I. Facts

       This case arises from the victim’s murder on August 19, 1995. In relation to this
murder, the Petitioner, who was fourteen years old at the time, was indicted for first
degree murder, felony murder, and attempted aggravated robbery. State v. Christopher
A. Williams, No 02C01-9711-CR-00427, 1998 WL 424558, at *1 (Tenn. Crim. App., at
Jackson, July 28, 1998), perm. app. denied (Tenn. Feb. 16, 1999). The State tried the
Petitioner as an adult, and his first trial resulted in a mistrial. Id. After the second trial,
the jury could not reach a verdict on either of the murder charges but convicted the
Petitioner of attempted aggravated robbery. Id. The Petitioner appealed the sufficiency
of the evidence, and this court affirmed his conviction. Id.

       The State tried the Petitioner a third time on the murder charges. State v.
Christopher A. Williams, No. 01C01-9711-CR-00440, 1998 WL 855455, at *2 (Tenn.
Crim. App., at Jackson, Dec. 10, 1998), perm. app. denied (Tenn. Apr. 26, 1999).
Briefly, and according to the Petitioner’s statement, this crime occurred when:

       [The Petitioner] and a man called “Black” were walking together when they
       saw a man walking toward them. “Black” said to the [Petitioner], “let’s rob
       that man” and handed the [Petitioner] a pistol. The [Petitioner] called the
       man over to him and when the man approached, he

              put the pistol up and pointed at this man’s upper body. [The
              victim] pushed the pistol in my hand down toward his legs,
              then I pulled the trigger and he was shot in the leg. Then [the
              victim] started running towards the church. I blasted the gun
              three (3) more times. Then the [victim] was still running and
              I ran out of bullets and the [victim] kept running to the side of
              the church and the [victim] fell face down in the grass on the
              side of the church. I saw him on the ground crawling[.]

              Later that night Michael Byrd found the victim and called 911. The
       victim, Jerry McNeal, was dead upon the arrival of emergency personnel.
       Dr. Wendy Gunther performed the autopsy on the victim and testified that
       he had suffered three gunshot wounds: one to his lower left leg and two to
       his back. She testified that either of the gunshot wounds to the victim’s
       back was sufficient to kill him.

Williams, 1998 WL 855455, at *1. The jury convicted the Petitioner of felony murder,
and the trial court sentenced him to life in prison. Id. The Petitioner appealed,
contending that his statement to the police should have been suppressed, that the evidence
was insufficient to support his conviction, and that his third trial constituted double
jeopardy or an unfair prosecution. Id. This court affirmed the trial court’s judgment. Id.

      In 1999, the Petitioner filed a petition for post-conviction relief. Christopher A.
Williams v. State, No. W2003-00676-CCA-R3-PC, at *1 (Tenn. Crim. App., at Jackson,
May 6, 2004), perm. app. denied (Tenn. Sept. 13, 2004) (designating case not for
                                              2
citation). The Petitioner filed two petitions for writs of habeas corpus. In the first, the
Petitioner claimed he had been denied the right to counsel and that his privilege against
self-incrimination had been violated. See Christopher A. Williams v. Tony Howerton,
Warden, No. E2012-00932-CCA-R3-HC, at *1 (Tenn. Crim. App., Knoxville, Oct. 8,
2012), no Tenn. R. App. P. 11 application filed. On appeal, this court affirmed the
summary dismissal of the Petitioner’s petition. Id.

        The Petitioner filed a second petition for habeas corpus relief in which he alleged
that his felony murder conviction was void because the trial court imposed a sentence of
life without the opportunity of parole. Christopher A. Williams v. State of Tennessee, No.
W2013-00555-CCA-R3-HC, 2013 WL 5493568, at *1 (Tenn. Crim. App., at Jackson,
Sept. 30, 2013), perm. app. denied (Tenn. Dec. 10, 2013). This court affirmed the trial
court’s summary dismissal of the petition because the judgment reflected an effective
sentence of life, with an eligibility for release after serving a minimum of 51 years of
incarceration. Id.

       In 2015, the Petitioner filed a petition for a writ of error coram nobis. In his
petition, he alleged that the State had deliberately withheld from the defense an
anonymous informant’s interview and that the interview was “material” to the
preparation of his case. He noted that the informant inculpated the Petitioner and said:
(1) that she overheard the Petitioner “clicking pistols” and making comments asking
whether the police would find out; (2) that the Petitioner had shot the victim; (3) that the
Petitioner asked again if the police would find out; (4) that she had been informed that the
Petitioner had tried to rob the victim; and (5) that she overheard someone tell the
Petitioner to “put the gun up and stop playing with it,” indicating that the gun was a .25
caliber automatic gun with a clip. He asserts that, had he known about the interview, he
would have pleaded guilty to the offense and accepted the State’s plea offer of twenty
years in prison. He asserted that the failure to disclose this interview completely
undermined his defense. He acknowledged that his petition was not timely filed but
asked the coram nobis court to toll the statute of limitations.

       The coram nobis court issued an order summarily dismissing the petition. The
court found:

              A robbery gone wrong. According to the Petitioner’s own
       statement, he shot the victim, Jerry McNeal, after McNeal resisted [the]
       Petitioner’s robbery attempt and fled. At the age of fourteen [the]
       Petitioner was convicted of felony murder and sentenced to life with parole.
       After numerous failed appeals, this matter now comes before this court on a
       WRIT OF ERROR CORAM NOBIS filed by the [P]etitioner, alleging
       that key inculpatory evidence was withheld from [the] Petitioner’s attorney
                                             3
      during the time leading up to his trial. [The] Petitioner claims that, had he
      known of this additional evidence against him, he would have accepted a
      plea deal instead of going to trial.

             After careful consideration of the law and the facts and considering
      the overwhelming evidence of [the] Petitioner’s guilt, this court finds that
      [the] Petitioner has no basis for relief under a Writ of Error Coram Nobis.
      For this reason and those enumerated below, the Writ of Error Coram
      Nobis is hereby DENIED.

             ....

             [The] Petitioner filed this petition approximately fifteen years after
      the final disposition of his case. [The] Petitioner’s writ of error coram
      nobis is time barred and is thereby dismissed. However, even if [the]
      Petitioner had timely filed this petition it would still be denied. [The]
      Petitioner is unable to convincingly relate why the new evidence would
      have resulted in a different outcome at the original trial. . . . The “new
      evidence” brought forth by [the] [P]etitioner was not new in fact, was
      merely cumulative, and would not have changed the outcome at trial.

             [The] Petitioner’s claim that had he known of this evidence he would
      have decided to accept the state’s offer of twenty years is unconvincing and
      irrelevant. In light of all the evidence that [the] Petitioner did have
      knowledge of (notably his own statement) there is no reason to believe that
      an anonymous tip would have convinced him to accept a plea deal. The
      Supreme Court of Tennessee has ruled that a writ for error coram nobis
      cannot be used as a procedural mechanism for collaterally attacking a guilty
      plea. Frazier v. State, 495 S.W.3d 246, 253 (Tenn. 2016) (abrogating
      Wlodarz v. State, 361 S.W.3d 490 (Tenn. 2012)). It follows that a writ of
      error coram nobis cannot be used to collaterally attack one’s own decision
      to abstain from entering a guilty plea. This type of second guessing does
      not constitute a basis for relief under the writ of error coram nobis.

       The coram nobis court went on to find that the State had not violated Brady v.
Maryland, 373 U.S. 83 (1963), because the information requested or withheld was
unfavorable to the Petitioner. It was therefore not material because it would not have
resulted in a different outcome at trial.

      It is from this judgment that the Petitioner now appeals.

                                            4
                                         II. Analysis

       On appeal, the Petitioner contends that the coram nobis court erred when it
dismissed his petition for writ of error coram nobis. He asserts that the anonymous
interview was material and that the State improperly failed to disclose it to him. He
further asserts that the interview qualifies as newly discovered evidence and that, had the
State disclosed the interview, he would have pleaded guilty. The State counters, first,
that the petition is time-barred and, second, that the petition does not provide proper
grounds for coram nobis relief because the “new evidence” might not have resulted in a
different judgment at trial. We agree with the State.

       Tennessee Code Annotated section 40-26-105 (2012) provides:

       There is hereby made available to convicted defendants in criminal cases a
       proceeding in the nature of a writ of error coram nobis, to be governed by
       the same rules and procedure applicable to the writ of error coram nobis in
       civil cases, except insofar as inconsistent herewith. . . . Upon a showing by
       the defendant that the defendant was without fault in failing to present
       certain evidence at the proper time, a writ of error coram nobis will lie for
       subsequently or newly discovered evidence relating to matters which are
       litigated at the trial if the judge determines that such evidence may have
       resulted in a different judgment, had it been presented at trial.

       It is well-established that the writ of error coram nobis “is an extraordinary
procedural remedy . . . [that] fills only a slight gap into which few cases fall.” State v.
Mixon, 983 S.W.2d 661, 672 (Tenn. 1999). Generally, a decision whether to grant a writ
rests within the sound discretion of the coram nobis court. See State v. Hart, 991 S.W.2d
371, 375 (Tenn. Crim. App. 1995). We, therefore, review for abuse of discretion. See
State v. Workman, 111 S.W.3d 10, 18 (Tenn. Crim. App. 2002).

        A petition for a writ of error coram nobis must be filed within one year of the
judgment becoming final in the trial court. T.C.A. § 27-7-103 (2015). This statute of
limitations “is computed from the date the judgment of the trial court becomes final,
either thirty days after its entry in the trial court if no post-trial motions are filed or upon
entry of an order disposing of a timely filed post-trial motion.” Harris v. State, 301
S.W.3d 141, 144 (Tenn. 2010); see Mixon, 983 S.W.2d at 670 (“[W]e reject the
contention . . . that the statute does not begin to run until the conclusion of the appeal as
of right proceedings.”). In the present case, the judgment became final in late 1998 or
early 1999. The Petitioner did not file this petition for writ of error coram nobis until
2015, more than fifteen years later.

                                               5
        The one-year statute of limitations for a petition for writ of error coram nobis may
be tolled on due process grounds if a petition seeks relief based upon newly discovered
evidence of actual innocence. Harris, 301 S.W.3d at 145. In determining whether the
statute should be tolled, the court must balance a petitioner’s interest in having a hearing
with the State’s interest in preventing a claim that is stale and groundless. Id. Generally,
“before a state may terminate a claim for failure to comply with . . . statutes of
limitations, due process requires that potential litigants be provided an opportunity for the
presentation of claims at a meaningful time and in a meaningful manner.” Burford v.
State, 845 S.W.2d 204, 208 (Tenn. 1992). The Burford rule requires three steps:

       (1) determine when the limitations period would normally have begun to
       run; (2) determine whether the grounds for relief actually arose after the
       limitations period would normally have commenced; and (3) if the grounds
       are “later arising,” determine if, under the facts of the case, a strict
       application of the limitations period would effectively deny the petitioner a
       reasonable opportunity to present the claim.

Sands v. State, 903 S.W.2d 299, 301 (Tenn. 1995). As a general rule, the claim at issue
must not have existed during the limitations period to trigger due process consideration.
Seals v. State, 23 S.W.3d 272 (Tenn. 2000). Discovery of or ignorance to the existence
of a claim does not create a “later-arising” claim. See Brown v. State, 928 S.W.2d 453,
456 (Tenn. Crim. App. 1996); Passarella v. State, 891 S.W.2d 619, 635 (Tenn. Crim.
App. 1994).

        In the case under submission, the evidence presented by the Petitioner is not
evidence of “actual innocence,” but, instead, evidence supporting his guilt. The
Petitioner gave a statement admitting that he had shot the victim. The Petitioner did, in
fact, shoot and kill the victim. The Petitioner chose to take the case to trial, knowing that
he had shot and killed the victim and knowing that he had given a statement to police
admitting that he had shot the victim. We first conclude that any evidence that an
anonymous caller to a tip hotline may have heard statements inculpating the Petitioner is
not proof of actual innocence. We further conclude that such evidence is not proper
grounds for relief pursuant to a petition for writ of error coram nobis. Finally, we
conclude that the Petitioner has not proven that the anonymous informant’s statement
amounted to a violation of Brady v. Maryland, 373 U.S. 83, 87 (1963), in that the
evidence is not favorable to him or material. The Petitioner is not entitled to relief.




                                             6
                                  III. Conclusion

       In accordance with the foregoing reasoning and authorities, we affirm the coram
nobis court’s judgment.

                                              _________________________________
                                              ROBERT W. WEDEMEYER, JUDGE




                                          7